 

p20 Page 1 offfpbkageD 34%%418/2020
RECEIVED NYSCEF: 10/13/2020

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
PATRICK FINLEY and
NAZZARETH TYSON, Index No.
Plaintiffs, VERIFIED
COMPLAINT
-against -

50 STAR LOGISTICS LLC and
ODILJON ABSAMATOV,

Defendants.

Plaintiff, by his attorneys, the GABRIEL LAW FIRM, complaining of the

Defendant(s), respectfully shows to this Court and alleges:

AS AND FOR A FIRST CAUSE OF ACTION

1. At all relevant times, Plaintiff PATRICK FINLEY was, and is, a resident of
the County of Kings, City and State of New York.

2. Atall relevant times, Plaintiff NAZZARETH TYSON was, and is, a resident
of the County of Kings, City and State of New York.

3. Atall relevant times, Defendant 50 STAR LOGISTICS LLC was a limited
liability corporation duly authorized and existing under and by virtue of the
laws of the State of Ohio.

4. Atall relevant times, Defendant 50 STAR LOGISTICS LLC conducted
interstate business including in the State of New York.

5. Atall relevant times, Defendant ODILJON ABSAMATOV was, and is, a

resident of the City of Cincinnati. State of Ohio.

2 of 8
 

p20 Page 2 oftwtkagelD s#%18/2020

 

10.

Ll.

12.

13.

14.

RECEIVED NYSCEF: 10/13/2020

At all relevant times, Defendant 50 STAR LOGISTICS LLC was the
registered owner of a 2019 Volvo Tractor Trailer vehicle with Indiana license
plate 2768212.

At all relevant times, Defendant 50 STAR LOGISTICS LLC was the title
owner of a 2019 Volvo Tractor Trailer vehicle with Indiana license plate
2768212.

At all relevant times, Defendant 50 STAR LOGISTICS LLC was the lessor of
a 2019 Volvo Tractor Trailer vehicle with Indiana license plate 2768212.

At all relevant times, Defendant 50 STAR LOGISTICS LLC was the lessee of
a 2019 Volvo Tractor Trailer vehicle with Indiana license plate 2768212.

At all relevant times, Defendant ODILION ABSAMATOV was an employee
of Defendant 50 STAR LOGISTICS LLC.

At all relevant times, Defendant ODILJON ABSAMATOV was the operator
of a 2019 Volvo Tractor Trailer vehicle with Indiana license plate 2768212.
At all relevant times, Defendant ODILJON ABSAMATOV was the operator
of a 2019 Volvo Tractor Trailer vehicle with Indiana license plate 2768212
with the knowledge and consent of Defendant 50 STAR LOGISTICS LLC.
At all relevant times, Defendant ODILJON ABSAMATOV was the operator
of a 2019 Volvo Tractor Trailer vehicle with Indiana license plate 2768212
within the scope of his employment.

At all relevant times, Fulton Strect and Miller Avenue, County of Kings, City
and State of New York, was/were and still is/are a public roadway/highway in

common use by residents of the said state and others.

3 of 8
i290 Page 3 of, gJeRgRD 4 18/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 10/13/2020

 

 

15. On April 8, 2020, at approximately 2:00 p.m., at Fulton Street and Miller
Avenue, County of Kings, City and State of New York, the 2019 Volvo
Tractor Trailer vehicle with Indiana license plate 2768212 and operated by
Defendant ODILJON ABSAMATOV came into contact with a vehicle
occupied by Plaintiffs PATRICK FINLEY and NAZZARETH TYSON.

16. That by reason of the foregoing, Plaintiffs sustained severe and serious
personal injurics, and other injuries and damages, as hereinafter alleged.

17. That the said accident, personal injuries, and other injuries and damages
sustained by the Plaintiffs as a result thereof were caused solely by reason of
the negligence, carelessness, wanton recklessness, and neglect of the
Defendant(s), and without any negligence on the part of the Plaintiffs
contributing thereto.

18. That the negligence, carelessness, wanton recklessness, and neglect of the
Defendant(s) consisted of the following: negligently and recklessly striking
the Plaintiff; negligently and carelessly operated the said vehicle(s) in fast and
unlawful, reckless and excessive rate of speed under the circumstances then
and there existing; failure to have the said vehicle(s) under due and proper
control; failure to properly guide said vehicle(s); failure to give any signs,
signals, and/or warnings of the approach, by sounding bells, horns, or
otherwise; failure to apply brakes timely and/or bring the vehicle(s) to a halt
in order to avoid striking the Plaintiff; failure to heed or observe the Plaintiff
and others lawfully on the roadway; operation of the said vehicle(s) without

proper steering, braking, and/or lighting devices; failure of Defendant(s) to

4 of 8
 

NYSCEF DOC. NO. 1

19.

pe(20 Page 4 ofpRagRD 4418/2020

RECEIVED NYSCEF: 10/13/2020

properly maintain the said vehicle(s); violation of the rules and regulations of
the road as set forth in the Vehicle and Traffic Law of the State of New York;
failure to be vigilant and keep a careful lookout; failure to yield the right of
way; failure to see what ought to have been seen; operation of the said
vehicle(s) in disregard of the safety of the Plaintiff; failure to take any and
every precaution to ensure the safety of the Plaintiff and avoid the accident;
failure of the Defendant(s) to have the said vehicle(s) equipped with visors,
wipers, or other mechanical aids to clear vision at the time and place of the
accident and/or clearly observe the roadway; operation of the said vehicle(s)
in a careless and imprudent manner; failure to use that degree of care and
prudence that the ordinary person would use under the circumstances; failure
to inspect and make safe the said vehicle(s); acted with wanton reckless
disregard for the safety and well-being of the Plaintiff; failure to maintain a
safe and proper distance from the Plaintiff; failure to heed and/or obey any
and all traffic control devices including stop signs and/or markers; that the
owners allowed drivers who were inexperienced to use his/her/its vehicle; that
the owners improperly trained and supervised the drivers of the subject
vehicle(s); respondeat superior, vicarious liability, negligent entrustment, and
negligence per se; and in otherwise being careless and negligent.

That Plaintiffs have sustained serious injuries as defined in Section 5102 of
the Insurance Law of the State of New York, and sustained economic loss
greater than basic economic loss as defined in said Section, and thereby

Plaintiffs have the right to maintain this cause of action.

5 of 8
 

(20 Page 5 OfipRedRD #0918 /2020

 

NYSCEF DOC. NO. 1

20.

21,

22.

23,

24.

RECEIVED NYSCEF: 10/13/2020

That this action falls within one or more of the exceptions to the limited

liability rule of CPLR Article 16, including, but not limited to, CPLR 1602
(2), (5), (6), (7) and (11).

That by reason of the foregoing, Plaintiffs have sustained severe and serious
personal injuries to said Plaintiffs’ bodies and physical health, and nervous
system, were caused to endure pain and suffering continuing to date and said
Plaintiffs were caused to sustain other injuries and damages, all to said

Plaintiffs’ damage.

AS AND FOR A SECOND CAUSE OF ACTION

Plaintiffs repeat, reiterate and reallege each and every allegation of the
Complaint set forth in the prior and applicable paragraphs with the same force
and effect as though said allegations were herein set forth at length.

At all relevant times, it was the duty of the Defendant(s) to select and screen
from hiring and retention or for discharge those employees who were not fit,
suitable, properly trained, and/or instructed to properly, safely, and adequately
operate, maintain and repair the 2019 Volvo Tractor Trailer vehicle.

At all relevant times, it was the duty of the Defendant(s) to train, discipline
and supervise their servants, agents, employees and/or personnel and to
promulgate and put into effect adequate and appropriate rules applicable to the
activities and behaviors of their servants, agents, employees, and/or personnel
concerning the operation, maintenance and repair of the 2019 Volvo Tractor

Trailer vehicle.

. At all relevant times, the Defendant(s) failed to select and screen from hiring

and retention or for discharge those employees who were not fit, suitable,
properly trained, and/or instructed to properly, safely, and adequately operate,

maintain and repair the 2019 Volvo Tractor Trailer vehicle.

6 of 8
BE(20 Page 6 ofkpRageD 4818/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 10/13/2020

 

26. At all relevant times, the Defendant(s) failed to train, discipline and supervise
their servants, agents, employees and/or personnel and to promulgate and put
into effect adequate and appropriate rules applicable to the activities and
behaviors of their servants, agents, employees, and/or personnel concerning
the operation, maintenance and repair of the 2019 Volvo Tractor Trailer
vehicle.

27. By reason of the foregoing, Plaintiff has been damaged in an amount that
exceeds the monetary jurisdictional limits of any and all lower Courts that
would otherwise have jurisdiction herein, in an amount to be determined upon
the trial of this action and/or in a sum that would provide Plaintiff general

relief for his/her injuries and damages.

WHEREFORE, Plaintiffs demand judgment against the Defendant(s) in an
amount that exceeds the monetary jurisdictional limits of any and all lower Courts that
would otherwise have jurisdiction herein, in an amount to be determined upon the trial of
this action and/or in the sum that would provide Plaintiffs general relief for their injuries
and damages, altogether with the costs, disbursements, interest, and legal fees of this

action.

Dated: October 12, 2020

GABRIEL LAW FIRM
Attorney for Plaintiff

2 Lincoln Avenue

Rockville Centre, NY, 11570
(516) 360-9101

 

7 of 8
  

O Page 7 of ABSORP 1491872020

= a

   

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 10/13/2020

STATE OF NEW YORK
COUNTY OF NEW YORK

I, the undersigned, am an attorney admitted to practice law in the courts of the State of
New York, and state that I am the attorney of record for PATRICK FINLEY and
NAZZARETH TYSON. I have read the foregoing summons and verified complaint, know
the contents thereof, and same are true to my knowledge, except those matters therein
which are stated to be alleged on information and belief, and as to those matters I believe
them to be true. The grounds of my belief as to those matters not stated to be upon my
own knowledge are based on investigative materials contained in my file. The reason that
I make this affirmation instead of the Plaintiff is that the Plaintiff does not reside in the
county wherein I maintain my office.

I affirm that the foregoing statements are true under penalties of perjury.

Dated: October 12, 2020

Thomas Bernard

8 of 8
